DETAILED ACTION
Applicant: FLOHR, Thomas; SCHMIDT, Bernhard; & GRANT, Katharine Lynn Rowley
Assignee: Siemens Healthcare GmbH
Attorney: Donald Daley (Reg. No.: 34,313) and Blair M. Hoyt (Reg. No.: 56,205)
Filing: Amendment filed 06 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 6-20, and 22-29 are currently pending before the Office.  Claims 4-5 and 21 were cancelled and claims 1-3, 6-13, 16-17, 19-20, and 22-29 were amended.

Response to Arguments
Applicant’s arguments, see Pages 10-14, filed 06 January 2021, with respect to claim rejections have been fully considered and are persuasive in that the claims were amended to make them definite (§112(b)) and to avoid the cited art by amending to “determining at least one operation parameter of the x-ray detector using an algorithm for increased image quality, the algorithm based on the at least one input parameter” (§102(a)(1)).  The rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 13-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk et al. (US Pub. 2007/0076842) and Huda et al., “Technique Factors and Image Quality as Functions of Patient Weight at Abdominal CT, November 2000, Radiology, Vol. 217, No. 2, Pgs. 430-435.
Regarding claims 1 and 13, Tkaczyk et al. discloses a method (claim 1) for performing image acquisition of a patient (Tkaczyk et al.: Fig. 3 acquire image data 80) using an x-ray imaging device (claim 13) (Fig. 1 imaging system 10) including an x-ray source (Fig. 1 x-ray source 12) and an x-ray detector (Fig. 1 detector array 22), the method comprising (claim 1): and a photon counting detector (¶53 photon counting system) and a controller configured to cause the x-ray imaging device to, (Fig. 1 controller 30) (claim 13)
determining/determine at least one input parameter (Fig. 3 estimate patient size & weight 72; ¶36) relating to at least one of an attenuation property of the patient (¶36 using higher kVp as the patient size increases) or a purpose of the image acquisition (¶36);
determining/determine at least one operation parameter of the x-ray detector (Fig. 3 select acquisition settings 74; ¶36 using higher kVp), dependent upon the at least one input parameter (¶36); and
performing the image acquisition (Fig. 3 acquire image data 80) using the at least one operation parameter (Fig. 3 size & weight 72; ¶36).  

    PNG
    media_image1.png
    785
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    787
    575
    media_image2.png
    Greyscale

However, Tkaczyk et al. fails to disclose the x-ray detector using an algorithm for increased image quality.
In a related field of endeavor, Huda et al. discloses a method for performing image acquisition of a patient (claim 1) using an x-ray imaging device (claim 13) (Huda et al.: Abstract – x-ray energy fluence . . . computed tomography (CT)) including an x-ray source and an x-ray detector (CT – inherent to CT system), the method comprising: determine at least one input parameter (Abstract: Materials/Methods – varying diameters; Results – increasing patient weight from 10 kg to 120 kg; Conclusion – changes in patient weight), determining at least one operation parameter (Results – changing x-ray tube potential from 80 kVp to 140 kVp) of the x-ray detector using an algorithm for increased image quality (Results – increasing x-ray tube potential increased the CNR by a factor of 2.6 for muscle), the algorithm based on the at least one input parameter (Results – CNR calculated relative to patient weight); calculating a contrast to noise ratio (Results – CNR calculated) from the at least one input parameter (Results – increasing patient weight from 10 kg to 120 kg) and at least one candidate parameter for the operation parameter (Results – changing the x-ray tube potential from 80 kVp to 140 kVp) using at least one of a theoretical model (Materials/Methods – cylinders of water were used as patient models – any approximation or model corresponds to the claimed “theoretical model”) and a model trained by machine learning. 
Huda et al. at Abstract, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huda et al. with the teachings of Tkaczyk et al. to increase x-ray tube potential for changes in patient weight to maintain a constant detector energy fluence.

Regarding claim 2, Tkaczyk et al. and Huda et al. further disclose wherein the at least one input parameter (Tkaczyk et al.: Fig. 3 estimate patient size & weight 72; ¶36) includes a dimension of the patient (¶36 size and shape may be acquired) or a weight of the patient (Tkaczyk et al.: ¶36 weight-measurement or pressure sensors embedded in the patient table may also be employed; Huda et al.: Abstract).
Regarding claims 3, 19, and 20, Tkaczyk et al. further discloses wherein the at least one operation parameter comprises a location of the energy bins in image reconstruction (Tkaczyk et al.: ¶41 – controlling scan rate to ensure “desirable number of photons delivered to detectors 22 to achieve the desirable CNR (contrast-to-noise-ratio) in one or more energy bins”).
Regarding claims 6 and 22, Tkaczyk et al. and Huda et al. further disclose the method further comprising: determining at least one operation parameter of the x-ray source (Tkaczyk et al.: Fig. 3 select acquisition settings 74; Huda et al.: Abstract – Materials/Methods – x-ray tube potentials of 80-140 kVp) based on at least one input parameter (Tkaczyk et al.: Fig. 3 step 72; Huda et al.: Abstract: Materials/Methods – varying diameters; Results – increasing patient weight from 10 kg to 120 kg; Conclusion – changes in patient weight).
Regarding claim 7, Tkaczyk et al. further discloses determining the at least one operation parameter of the x-ray source in a process to decrease a radiation dose applied to the patient (Tkaczyk et al.: Fig. 3 step 74; ¶39 – “higher CNR2 per unit dose” results in minimizing a radiation dose).
Regarding claim 8, Tkaczyk et al. and Huda et al. further discloses wherein the  method further comprises: determining the operation parameters for the x-ray detector and the x-ray source in a shared process (Tkaczyk et al.: Fig. 3 step 74; ¶38 – source voltage and current may be adjusted; ¶41 – scan rate adjusted to control detector processing to achieve higher CNR2 per unit dose; Huda et al.: Abstract – CT system inherently includes an x-ray detector and x-ray source).
Tkaczyk et al. and Huda et al. further disclose wherein, the determining the at least one operation parameter of the x-ray source (Tkaczyk et al.: Fig. 3 step 72; ¶38; Huda et al.: Abstract – Results – changing x-ray tube potential) includes determining the at least one operation parameter of the x-ray source based on at least one of the at least one input parameter (Huda et al.: Results/Conclusion – x-ray tube potential needs to be varied to compensate for patient weight); and the determining the at least one operation parameter of the x-ray detector includes determining the at least one operation parameter of the x-ray detector based on the at least one input parameter and at least one of the at least one operation parameter of the x-ray source (Tkaczyk et al.: Fig. 3 step 72; ¶38 – user selected parameters; Huda et al.: Results/Conclusion).
Regarding claim 14, Tkaczyk et al. further discloses a non-transitory computer device storing a computer program (Tkaczyk et al.: ¶57 process steps may be implemented by suitable code on a processor-based system, such as a general-purpose or special-purpose computer), adapted to perform the method of the claim 1 (Fig. 3) when the computer program (¶57) is executed by a controller (Fig. 1 controller 30) of an x-ray imaging device (Fig. 1 device 10).
Regarding claim 15, Tkaczyk et al. further discloses a non-transitory electronically readable storage medium (Tkaczyk et al.: ¶57 may be stored or adapted for storage on one or more tangible, machine readable media) storing a computer program (¶57 suitable code), the computer program including program segments for performing the method of the claim 1 (Fig. 3) when the computer program is executed by a processor (Fig. 3; ¶57).
Regarding claims 16-17, Tkaczyk et al. further discloses the method further comprising: deriving the at least one input parameter (Tkaczyk et al.: Fig. 3 step 72; ¶36) from at least one of a user input (¶36 user input), and evaluation results of a pre-scan of the patient (¶36 scout scan).
Regarding claim 18, Tkaczyk et al. further discloses wherein the location of the energy bins is described by at least one of photon energy thresholds and weighing parameters of the energy bins (Tkaczyk et al.: ¶53 bin weight is proportional to energy).
Regarding claim 22, Tkaczyk et al. and Huda et al. further disclose the method further comprising: determining at least one operation parameter of the x-ray source (Tkaczyk et al.: Fig. 3 select acquisition settings 74; Huda et al.: Abstract – Materials/Methods – x-ray tube potentials of 80-140 kVp) based on at least one input parameter (Tkaczyk et al.: Fig. 3 step 72; Huda et al.: Abstract: Materials/Methods – varying diameters; Results – increasing patient weight from 10 kg to 120 kg; Conclusion – changes in patient weight).
Regarding claim 23, Tkaczyk et al. and Huda et al. further disclose the method further comprising: determining a source peak voltage (Tkaczyk et al.: ¶36 - user input of patient parameters which can be used to alter detection of optimal source kVp of the x-ray source; Huda et al.: Abstract – Results – changing the x-ray tube potential from 80 kVp to 140 kVp). 
Regarding claim 24, Tkaczyk et al. and Huda et al. further disclose wherein the method further comprises: determining the operation parameters for the x-ray detector and the x-ray source (Tkaczyk et al.: Fig. 3 step 74; ¶38; ¶41; Huda et al.: Abstract – CT system inherently includes x-ray detector and source) in a shared process for reducing radiation dose (Tkaczyk et al.: ¶39; Huda et al.: Abstract – Conclusion – increased CNR requires less radiation exposure since better images obtained with each exposure) and contrast to noise ratio (Tkaczyk et al.: ¶39; Huda et al.: Abstract – Results & Conclusion).
Regarding claim 25, Tkaczyk et al. and Huda et al. further disclose wherein the process for reducing the radiation dose and contrast to noise ratio (Tkaczyk et al.: ¶39; Huda et al.: Abstract – Conclusion – increased CNR requires less radiation exposure since better images obtained with each exposure) is based on at least one property of the x-ray detector (Tkaczyk et al.: Fig. 1 detector array 22; ¶36 – take into account detector energy bin settings; ¶38; ¶41 – low scan rate ensuring desirable number of photons delivered to detector).
Regarding claim 26, Tkaczyk et al. and Huda et al. further disclose wherein the process for reducing the radiation dose and contrast to noise ratio (Tkaczyk et al.: ¶39; Huda et al.: Abstract – Conclusion – increased CNR requires less radiation exposure since better images obtained with each exposure) is based on at least one property of a photon counting detector (Tkaczyk et al.: Fig. 1 detector array 22; ¶53) requiring relatively higher energies for relatively higher image quality (Tkaczyk et al.: ¶¶38-39).
Regarding claim 28, Tkaczyk et al. further discloses the method further comprising selecting (Tkaczyk et al.: ¶35 data acquisition protocol  . . . preserve good quantum statistics in each of the multi-energy bins) at least one reconstruction parameter used in reconstruction based on at least one of the at least one input parameter (¶¶30-31), in response to at least one multi-energy image being reconstructed (¶27 multi-slice CT (MSCT) system; ¶¶35-36 multi-energy bins).

Claims 10-12, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk et al. (US Pub. 2007/0076842) and Huda et al., “Technique Factors and Image Quality as Functions of Patient Weight at Abdominal CT, November 2000, Radiology, Vol. 217, No. 2, Pgs. 430-435 as applied to claims 1 above, and further in view of Noshi (US Pub. 2014/0023181).
Regarding claim 10, Tkaczyk et al. and Huda et al. disclose the method of claim 1, but fail to disclose operation parameters applied to the x-ray detector upon confirmation or modification by the user.
In a related field of endeavor, Noshi discloses a method of performing image acquisition (Noshi: Fig. 1) of a patient (patient O) using an x-ray imaging device (device 10) including an x-ray detector (detector 23) wherein the determined at least one operation parameter of the x-ray detector includes a plurality of operation parameters (¶¶98-100 width of energy bins modified in response to user input), the method further comprising outputting the plurality of operation parameters for the x-ray detector to a user; and applying the plurality of operation parameters in response to at least one of confirmation or modification by the user (¶¶98-100 width of the energy bins may be modified according to a user input operation and an image altered according to the modification can be generated in real time and displayed on the display unit 42, which is highly convenient to a user.).

    PNG
    media_image3.png
    578
    794
    media_image3.png
    Greyscale

Noshi at Paragraphs 98-100, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Noshi with the teachings of Tkaczyk et al. and Huda et al. to lead to the generation and display of an extended energy bin image having a lowered noise level.

Regarding claim 11, Noshi further discloses the method further comprising: dynamically updating at least one of the at least one operation parameter of the x-ray detector during the performing the image acquisition (Noshi: ¶¶98-100).
Regarding claim 12, Noshi further discloses the method further comprising: selecting an energy level of a monoenergetic image based on at least one of the at least one input parameter, in response to the monoenergetic image being reconstructed (Noshi: ¶¶98-100).
Regarding claim 27, Noshi further discloses wherein the image acquisition (Noshi: ¶75 real time; ¶¶98-100) is dependent on at least one of information on an area of the patient currently imaged, current imaging geometry, and state information regarding time phase in functional imaging (Fig. 1 scanner 11; ¶2 – inherent to X-ray CT; ¶¶98-100).
Regarding claim 29, Tkaczyk et al. further discloses the method further comprising: selecting at least one reconstruction parameter (Tkaczyk et al.: ¶¶50-51) used in reconstruction based on at least one of the at least one input parameter (¶¶30-31; ¶58 enhancing image quality and systems for enhancing image quality described hereinabove facilitate optimization of the acquisition protocol, reconstruction, processing and visualization algorithms to achieve enhanced CNR2 per unit dose based on information related to patient size and shape, and intended anatomical targets, thereby advantageously preventing high patient dose), in response to at least one multi energy image being reconstructed (¶35).

	
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884